DETAILED ACTION

The Amendment filed by Applicant on 01/28/2022 is entered.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 01/28/2022 have been fully considered and they are found persuasive.

The rejection of claim 1-18 under 35 U.S.C. 103 as being unpatentable over Park et al., US 2009/0203846 (hereinafter “Park”) in view Carlson U.S. Patent No. 3,624,250 (hereinafter “Carlson”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 1-18 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Park and Carlson.  Park teaches a thermoplastic vulcanizate composition prepared from a composition comprising: (A) 35-99 wt. % of a continuous fluoro-thermoplastic matrix and (B) 1-65 wt. % of a dispersed vulcanized phase of a fluoro-elastomer wherein in (A) comprises TFE with ethylene and CTFE and (B) comprising copolymers PAVE/AE with VDF. See Park, Abstract, [0007], [0019], [0021], Tables 2 & 3. Carlson discloses copolymers comprising 40-60 % mol of ethylene, 40-60 % mol of CTFE and 0.1-10 % mol of a third fluoro-monomer. See Carlson, col. 1, lines 40-50, col. 2, lines 14-40; col. 3, lines 30-50. The present invention differs from Park and Carlson in that the present invention requires at least one elastomeric block (A) and at least one elastomeric block (B).

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Park and Carlson to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh